Citation Nr: 1435655	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a foot rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for bilateral plantar fasciitis.  

4.  Entitlement to service connection for left lower extremity radiculopathy.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for residuals of a left middle finger fracture.
    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1987 to June 1987 and in the United States Navy from February 1988 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A review of the Virtual VA paperless claims processing system reveals a pertinent July 2014 brief from the Veteran's representative that has been reviewed by the Board, as well as VA treatment records.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a May 2010 VA Form 9 (substantive appeal), the Veteran requested a travel board hearing before a Veterans Law Judge at the RO.  In June 2010 correspondence, the AOJ responded it was placing the Veteran on a list of persons scheduled to appear for a travel board hearing, but without a specific date.  There is no indication in the record that the AOJ followed up by scheduling the Veteran for a hearing on a particular day.  Nor is there any indication in the record the Veteran withdrew his hearing request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required to schedule the Veteran for a travel board hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

